Citation Nr: 0803874	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-34 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection chronic urinary tract 
infections, claimed as a renal disorder.  

2.  Entitlement to a compensable evaluation for bilateral 
defective hearing, from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1963 to December 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 decision by the RO 
which, in part, granted service connection for post-traumatic 
stress disorder (PTSD) and bilateral defective hearing, rated 
10 percent and noncompensably disabling, respectively, and a 
February 2004 decision which denied, in part, service 
connection for chronic urinary tract infection (UTI).  By 
rating action in September 2005, the RO assigned an increased 
rating to 30 percent for the veteran's PTSD; effective from 
February 26, 2003, the date of receipt of his original claim.  
38 C.F.R. § 3.400(b)(2).  

Concerning the veteran's PTSD, the Board notes that a notice 
of disagreement with the 10 percent rating initially assigned 
by the December 2003 rating decision was received on November 
14, 2004, and that a statement of the case was promulgated on 
September 2, 2005.  However, the veteran did not perfect an 
appeal within 60 days of the mailing of the SOC, nor was any 
additional evidence or correspondence received from the 
veteran or his representative which could reasonably be 
construed as a substantive appeal within the appropriate time 
for perfecting an appeal under VA regulations.  See 38 C.F.R. 
§§ 20.302, 20.303.  Therefore, as the veteran did not perfect 
an appeal for an increased rating for PTSD, the issue is not 
in appellate status and can not be addressed in this 
decision.  

The issue of an increased rating for bilateral defective 
hearing is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of the claim to 
be addressed in this decision have been obtained by VA.  

2.  The veteran is not shown to have a renal disorder, 
including UTI at present which is related to service.  


CONCLUSION OF LAW

A renal disorder, including a chronic urinary tract infection 
was not incurred in or aggravated by military service nor may 
any nephritis be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim of service connection for chronic 
UTI, claimed as a renal disorder, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

Upon receipt of an application for service connection, VA is 
required by law to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
there is a favorable disposition of the claim.  Id.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for 
chronic UTI, claimed as a renal disorder, any questions as to 
the appropriate disability rating or the effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman, 19 Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2003, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim, including any evidence in his 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  The veteran was notified of 
his responsibility to submit evidence showing that he had a 
disability at present which was related to service; of what 
evidence was necessary to establish service connection, and 
why the current evidence was insufficient to award the 
benefits sought.  

The service medical records and all VA medical records 
identified by the veteran have been obtained and associated 
with the claims file.  The veteran was afforded two VA 
examinations during the pendency of this appeal.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board finds that any deficiency in the notice to the 
veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that even though the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claim, and the error was harmless).  

Indeed, there has been no prejudice to the veteran in the 
essential fairness of the adjudication.  The veteran and his 
representative had actual knowledge of the evidence that is 
required to be submitted in this case and, based on the 
veteran's contentions as well as the communications provided 
to the veteran and his representative by the VA, it is 
reasonable to expect that the veteran understood what was 
needed to prevail.  Moreover, any error in VA's notice to the 
veteran (which is initially presumed to be prejudicial) is in 
fact harmless.  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007) (burden is on VA to show that error in notice was 
not prejudicial).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
nephritis is manifest to a compensable degree within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to 'intercurrent cause' as set 
forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The veteran contends that he suffered a blunt force trauma to 
his kidneys in service and now has recurring UTI's three or 
more times a year, which he believes are related to the 
injury in service.  The veteran submitted two letters from a 
private anesthesiologist, dated in February 2003 and November 
2005, to the effect that his current kidney disorder, 
diagnosed as renal nephritis, was due to an injury to his 
kidneys in service.  

Concerning the private medical opinion, the Board notes that 
the opinion and diagnosis of renal nephritis was offered by 
an anesthesiologist.  As a physician, an anesthesiologist is 
clearly competent to offer a medical opinion.  However, the 
evidentiary weight to be given any such opinion depends, in 
part, on the objective evidence of record and the degree of 
expertise of the physician offering that opinion.  

In this case, while the anesthesiologist indicated that he 
had conducted an examination and urinalysis, he did not 
provide any clinical or diagnostic findings to support his 
diagnosis of renal nephritis, nor did he offer any discussion 
or analysis as to the basis for his conclusion that the 
veteran's current kidney disorder existed since service.  In 
this regard, the Court has held that a medical opinion is 
inadequate without supporting clinical data or other 
rationale, and does not provide the required degree of 
medical certainty.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993); Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The service medical records showed that the veteran was seen 
for moderate-severe pain after he was kicked in his right 
side during a fight in August 1965.  On examination, there 
was marked tenderness on the right costovertebral angle (CVA) 
with complaints of pain radiating into the groin.  Urinalysis 
revealed slight cloudy urine, 3+ Albumin (by combistix) and 
negative glucose.  The impression was possible renal damage 
and rule out urethral rupture.  When seen in October 1965, 
the veteran was comfortable and there was no abdominal 
rebound.  The impression was hysterical reaction.  On a 
Report of Medical History for separation from service in 
December 1965, the examiner noted a history of traumatic 
gross hematuria following a blunt trauma to the right kidney 
three months earlier.  The veteran had bleeding for four days 
which stopped spontaneously and routine genitourinary studies 
were negative.  The veteran denied any recurrence of kidney 
problems during service.  Urinary studies and the veteran's 
genitourinary system were within normal limits at the time of 
his service separation examination in December 1965.  

The veteran was examined by VA on three occasions during the 
pendency of this appeal for the specific purpose of 
determining the nature and etiology of any identified kidney 
disorder.  On all three occasions, the examiner's indicated 
that the claims file was reviewed and included a detailed 
description of the veteran's medical history.  

When examined by VA in November 2003, the examiner noted that 
while the veteran complained of chronic left flank pain, the 
service medical records showed that the trauma was to his 
right side.  The veteran denied any history of passing 
stones, weight loss, lethargy, weakness, catheterization, 
impotence, incomplete sense of micturition, or incontinence.  
The veteran reported a history of left flank and suprapubic 
area pain during urination about three times a year and said 
he was treated with antibiotics.  However, he said that he 
had not seen his primary doctor in four years and offered no 
explanation as to how he was able to obtain the antibiotics.  
On examination, all clinical and diagnostic studies were 
essentially within normal limits.  An ultrasound study showed 
both kidneys were morphologically normal for the veteran's 
age and there was no hydronephrosis or significant renal 
scarring, cysts, or masses.  The examiner opined, in essence, 
that the veteran's recurrent UTI's were not at least as 
likely as not related to the blunt kidney trauma in service.  

The veteran's complaints and the clinical and diagnostic 
findings on the two VA examinations in September and October 
2006, were essentially the same as on the November 2003 VA 
examination report.  In September 2006, the impression 
included hematuria/UTI, most likely related to lower urinary 
tract pathology.  The nephrologist discussed several possible 
diagnoses and causes for the veteran's current renal 
symptoms, and opined that it was unlikely that the blunt 
trauma he sustained in service was related to his current 
genitourinary problems.  

On the October 2006 VA report, the impression included 
intermittent microscopic hematuria and possible recurrent 
UTI.  The nephrologist opined that it was very unlikely that 
any current kidney condition was due to a blunt trauma more 
than 40 years earlier.  He went on to explain that the 
veteran's history of recurrent kidney problems was only 
present for the past few years, and that the absence of any 
renal insufficiency of significance or progression, 
protenuria, casts, or other abnormalities until more than 40 
years after service made the diagnosis of nephritis unlikely.  
The nephrologist indicated that while there were no objective 
positive urine cultures of record, the veteran may be at risk 
for UTI's due to his enlarged prostate.  He concluded that 
while recurrent UTI may be the most likely diagnosis, it was 
unlikely that any current UTI was due to the blunt trauma in 
service.  

The Board finds the VA opinions persuasive, as they were 
based on a thorough review of the record, including the 
favorable opinion.  The examiners included a detailed 
discussion of all relevant facts, considered other possible 
diagnoses, and offered a rational and plausible explanation 
for concluding that the veteran's current renal problems, 
including UTI's were not related in any way to the blunt 
injury in service.  The Board finds that definitive opinions 
by the VA physicians, and in particular the opinion of the VA 
nephrologist, that there is no relationship between any 
current renal disorder, including UTI, is more probative than 
the unsubstantiated and conclusory opinion of the private 
anesthesiologist.  

While the veteran is competent to relate that he experienced 
symptoms in service, he is not a medical professional 
competent to offer an opinion as to the nature or etiology of 
any current claimed disability.  Savage, 10 Vet. App. at 495; 
see Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu, 
2 Vet. App. at 494 (1992).  Direct service connection 
requires a finding that there is a current disability that 
has a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  Based on the 
discussion above, the Board finds no basis for a favorable 
disposition of the veteran's claim.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue on appeal.  That doctrine 
is not for application in this case because the preponderance 
of the evidence is against the veteran's claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 61, 55 (1991).  


ORDER

Service connection for chronic urinary tract infections, 
claimed as a renal disorder is denied.  


REMAND

As to the bilateral defective hearing claim, the veteran has 
never been provided with a statement of the case pertaining 
to this issue.  Although the veteran filed a timely notice of 
disagreement in November 2004, the issue was not included in 
the statement of the case promulgated in September 2005, but 
was subsequently included in a supplemental statement of the 
case (SSOC) issued in February 2006.  While the Board is 
cognizant that the representative waived any additional RO 
procedural action in this matter (see March 2007 Report of 
Contact), the Court has held that "jurisdiction does indeed 
matter and it is not 'harmless' when the VA during the claims 
adjudication process fails to address threshold issues."  
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

In this regard, VA regulations provide that an appeal consist 
of a timely filed notice of disagreement in writing and, 
after a statement of the case has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200 (2007).  

In no case will an SSOC be used to announce decisions by the 
agency of original jurisdiction on issues not previously 
addressed in the SOC, or to respond to a notice of 
disagreement on newly appealed issues that were not addressed 
in the SOC.  The agency of original jurisdiction will respond 
to notices of disagreement on newly appealed issues not 
addressed in the SOC using the procedures in 38 C.F.R. 
§§ 19.29 and 19.30 (relating to SOC).  38 C.F.R. § 19.31 
(2007).  

In this case, not only was the veteran not provided with a 
statement of the case, but a timely substantive appeal for 
this issue has never been received.  That is, assuming for 
the sake of argument that the February 2006 SSOC was accepted 
as a proper SOC, the representative's waiver, received in 
March 2007, would be outside the time limit prescribed for 
the filing of a substantive appeal.  38 C.F.R. § 20.302(b).  
As such, the issue would not be in appellate status and the 
Board would not have jurisdiction to adjudicate the claim.  
Therefore, the veteran must be provided with a proper SOC, 
and advised of his appellate rights.  Manlicon v. West, 12 
Vet. App. 238 (1999); Id.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should comply with all the 
required duties to notify and assist the 
veteran pursuant to the Veterans Claims 
Assistance Act of 2000, specifically 
including compliance with Vazquez-Flores 
v. Peake, No. 05-355 (U.S. Vet. App. 
Jan. 30, 2008).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 (2007).  

2.  The veteran and his representative 
should be furnished with an SOC for an 
initial compensable evaluation for 
bilateral defective hearing, and given 
the opportunity to respond thereto.  The 
veteran is advised that he must file a 
substantive appeal (VA Form 9) within 60 
days of notification of the SOC if he 
wishes the Board to adjudicate the claim.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


